Citation Nr: 0713777	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  02-08 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for removal of the uterus 
as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1990 to October 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2002, the RO denied service connection for left 
ovarian cyst, and in May 2003 the veteran disagreed.  In 
November 2005, the RO issued a statement of the case on this 
issue, and the veteran informed the RO that same month that 
she wished to withdraw that claim.  In December 2006, the 
veteran submitted a statement in which she indicated that it 
was her contention that both the right and left cysts should 
be service-connected.  She is not service connected for left 
ovarian cysts, and this statement can be construed as an 
informal claim regarding that issue.  The matter is referred 
to the RO for appropriate action.  

In December 2006, the Board remanded this claim to the RO for 
additional development.  The issue before the Board at this 
time is entitlement to service connection for removal of the 
uterus as secondary to service-connected disability, and the 
claim is ready for further review.  


FINDING OF FACT

Removal of the uterus is not related to service or to a 
service-connected disability.


CONCLUSION OF LAW

Removal of the uterus was not incurred in or aggravated by 
service, and is not due to service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The record shows that the veteran is currently service-
connected for recurrent ovarian cysts status post removal of 
the right ovary and fallopian tube.  The veteran argues that 
this service-connected disability was responsible for her 
need to have a hysterectomy.  The record reflects that she 
underwent a total vaginal hysterectomy as well as other 
procedures in May 2001 at a private facility.  At that time, 
the examiner noted that the veteran had a grade 2 uterine 
prolapse.  It was indicated that the ovaries and tubes were 
normal appearing and that the uterus was normal sized, 
perhaps slightly on the larger end of normal.  The 
preoperative and postoperative diagnoses were the same: 
pelvic organ prolapse; genuine stress urinary incontinence; 
cystocele, rectocele and enterocele; and grade 2 uterine 
prolapse.  

Thus a current finding noting removal of the uterus is of 
record.  The veteran does not contend and the record, 
including the service medical records and post service 
records, does not show that the removal of her uterus was 
incurred in service.  Thus direct service connection is not 
for further consideration.  She rather states that her 
service-connected recurrent ovarian cysts, status post 
removal of the right ovary and fallopian tube, caused her to 
undergo a hysterectomy.  Thus, the case will turn on whether 
the evidence provides a nexus between the service-connected 
disorder and the current findings either by causation or 
aggravation.  

In June 2001, the veteran underwent a VA fee basis 
examination.  A detailed history was taken and the veteran 
was examined.  The examiner noted that prior to her surgery, 
the veteran had been experiencing irregular menstrual periods 
and that, in fact, menometrorrhagia was one of the 
indications for her surgery in December 2000, when she 
underwent diagnostic laparoscopy, dilatation and curettage, 
lysis of adhesions, right salpingo-oophorectomy, 
appendectomy, and drainage of a left ovarian cyst.  
Thereafter, it was noted that the veteran's pelvic pain 
became worse when she was having menstrual bleeding and she 
had low back pain-her periods became more regular and lasted 
for one and one-half weeks.  She underwent a vaginal 
hysterectomy in May 2001.  It was noted that stress urinary 
incontinence, which she experienced prior to the surgery, 
resolved after the surgery.  Her preoperative diagnoses were 
pelvic organ prolapse, genuine stress urinary incontinence, 
cystocele, rectocele and enterocele; and grade 2 uterine 
prolapse.  The examiner stated that based on a review of the 
records and findings on examination, the veteran's 
hysterectomy did not appear to be directly related to 
recurrent ovarian cysts.  

In a November 2001, letter, Dr. L. reported that the veteran 
had undergone a hysterectomy in May 2001 due to a 3x3(L) 
ovarian cyst, pelvic organ prolapse, cystocele, rectocele, 
enterocele, and grade 2 uterine prolapse.  Dr. L. wrote in a 
June 2002 letter that he has been taking care of the veteran 
for about five years and that she had problems with right 
side pelvic pain for the past dozen years.  He reported that 
when he removed her uterus, he incorrectly stated in the 
operation report that her ovaries and tubes were normal.  He 
indicated that this was a mistake in dictation.  He reported 
that due to the approach of the surgery, the left ovary and 
tube could not be completely evaluated, but that in his 
history and physical for the surgery he documented that the 
veteran had a left ovarian cyst.  He reported the 12 year 
history of pelvic pain showed that it was likely that her 
recurrent ovarian cysts have contributed to her problem.  

In a September 2006 letter, Dr. L. stated that he performed a 
right oophorectomy on the veteran in December 2000 for severe 
pelvic pain, and that her pain persisted thereafter.  She 
underwent a second surgery including a hysterectomy and 
pelvic reconstruction in May 2001.  It was reported that the 
veteran continues to have pain consistent with her left 
ovarian cysts.  Dr. L. stated that it was more likely than 
not that the problem the veteran suffered from during her 
military career, diagnosed as ovarian cysts, resulted in her 
having a hysterectomy in 2001.  It was further stated that 
her persistent pain on her left in 2006 made the clinician 
certain that the veteran's ovarian cysts have always been 
related to her pelvic pain.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

Here, the Board gives the more weight to the opinion in the 
VA June 2001 examination than Dr. L.'s opinions.  The June 
2001 opinion is more probative, since it was offered in 
conjunction with and based upon examination of the veteran, 
was reached after extensive review of the veteran's records, 
and was supported by rationale.  

As to the treating physician's initial opinion in November 
2001, it is noted that this was stated in terms of 
possibility, rather than probability, and did not give any 
basis for that opinion.  Additionally, the examiner noted 
that the hysterectomy was due to a left ovarian cyst, among 
other things, and the veteran is not service-connected for 
left ovarian cysts.  The examiner reiterated this in his June 
2002 letter when he reported that he incorrectly stated in 
his operation report that the ovaries and tubes were normal, 
and that the veteran had a left ovarian cyst.  In the 
September 2006 letter he again reported that pain on the left 
in 2006 made him certain that the veteran's ovarian cysts 
were related to her pelvic pain.  These statements by the 
private examiner are inconsistent, relate the removal of the 
uterus to a disorder that is not service-connected, and are 
less probative when compared with the operative report which 
was documented and rendered contemporaneous with the 
veteran's surgery and the opinion of the VA examiner in June 
2001.  Although the September 2006 appears to relate the May 
2001 hysterectomy to the service-connected disability of 
recurrent ovarian cysts, status post removal of right ovary 
and right fallopian tube, it does not differentiate between 
the service-connected right ovarian cysts and the left 
ovarian cysts, for which service connection has been denied.  
The Board finds that the evidence as a whole does not support 
a finding that the veteran's hysterectomy was due to or 
aggravated by a service-connected disorder.  

Although the veteran and other lay persons are competent to 
testify as to the veteran's symptoms and experiences, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   Thus, the veteran's personal opinion that 
the disability at issue is related to a service connected 
disability is not a sufficient basis for awarding service 
connection. As such, the claim will be denied.   

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's May 2001 letter described the evidence needed to 
support the veteran's claim for service connection for 
removal of the uterus.  This was before the December 2001 
denial, and was timely.  This letter met the requirements of 
Quartuccio as to direct service connection.  It did not 
address secondary service connection.  However, in a rating 
decision of June 2002, the RO informed the veteran of the 
pertinent law on secondary service connection, and discussed 
what was necessary to show service connection on a secondary 
basis.  Additionally, the veteran did submit evidence to 
support her contentions concerning secondary service 
connection.  Thus, the requisite notice was provided to the 
appellant before the final transfer and certification of the 
case to the Board, and she had ample time in which to 
respond.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of her claim.  
Mayfield, Id.  The Board finds that the present adjudication 
of the issue on appeal will not result in any prejudice to 
the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of  Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, she 
has been examined and opinions have been rendered, and 
records have been obtained.  She has not identified any 
records which could be pertinent to this claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  


ORDER

Service connection for removal of the uterus as secondary to 
service-connected disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


